Title: To Thomas Jefferson from Joseph Carrington Cabell, 17 March 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg.
17th March. 1824.
On the 21st inst I shall take passage in the steam boat for the city of Washington. My stay there will be short, but I will endeavor to collect & bring you all the information I can obtain relative to the claim of the University. You are the best judge of the measures  proper to ensure the recovery of this just debt: but I beg leave to urge the importance of letters addressed by yourself & Mr Madison to such persons as you may think best calculated to promote your views. I shall probably come directly from Washington to Monticello. I hope you will excuse my delay in returning you Russell’s tract on the Universities of Great Britain. I ran over the book hastily, & handed it to Genl Breckenridge, accompanied by your message. His engagements in the Assembly caused it to remain long in his possession. At length I obtained it from him, & next delivered it to Mr Johnson, in whose hands it was when I left town. Mr Loyall has never seen it. Mr Johnson will forward or bring it to you. Great excitement was produced by our proceedings at the last session. It is very important that we should succeed at Washington. We have exhausted the favor of the Assembly: & we must not ask for a cent at the next session: if we do, we shall be turned off by a large majority. Such is the general impression. I was very much blamed by inconsiderate friends for asking for the Bonus; many invidious remarks were made around the town, even by some of the judges who had formerly been our staunch friends; and  both town & assembly were in universal uproar. Except Col: Randolph & Mr Gordon I believe the whole delegation from my district were in full outcry against me. These gentlemen could not originate the measure in the House of Delegates; if they had done so, the Bonus would have gone of course to the Improvement Fund. I waited for that House to commit itself to a relinquishment of the Bonus to the Bank, so as to clear away the claim of the Fund, and then I set up the claim of the University. I mentioned my views to Mr Garret as he was leaving town: subsequently to Mr Bowyer; : & with these exceptions I was silent till the Bill was passing the House of Delegates. I knew the game was hazardous, especially to my personal popularity in my district. But the University, James River, & Bank Interests, I thought would bear us through. After the Bank was secured, we were on the eve of overthrow by the James River Interest. They wanted the Bonus to pay the Interest of their intended loans, & set up the doctrine of pledges against us. It was with difficulty we adjusted the matter by the compromize which took place. I believed, & it was afterwards admitted, that we might have got the Bonus, if the senate had stood out but there were six senators swayed by the position of the branches of the bank with respect to their districts. They wished us success; but they could not venture beyond a certain point. I knew every mind & every thought. Johnson & myself therefore determined to give up the Bonus for an equivalent out of the debt. At that period we certainly should have been defeated in the Senate had we attempted to persist in the original scheme. Ultimately we made strong appeals to the pride of the Senate, & with the aid of the excitement produced by the opposition,  screwed them up to an adherence, so as to throw the responsibility of the last vote on the House of Delegates. I was amused at the exultation with which certain persons from my district anticipated my downfall. I was to be an object of universal detestation for bringing ruin on the district, & was to be hurled from the Senate at the next election. I refer you to Col: Randolph & Mr Gordon for evidence on this subject. After the Bill passed, there was indeed a change of scene. Shame & discomfiture were hurled upon the heads of our opponents. Many of those who had been most illiberal in their judgments & strictures on my course, came forward, & frankly acknowledged their errors, & did us ample justice.—I beg to be excused for these egotisms, which a sense of past injury has wrung from me.—Mr Johnson thinks the claim a good one. In one week from this time, I will know the impression at Washington. What little I can do, shall be done to benefit the scheme. But one line from yourself & Mr Madison would do more than all the members of Assembly could say on this subject.Of the importance of this appropriation ample evidence is furnished by the conduct of the professors of this college. Opposition is extinct. The tone is totally changed. They have not said it; but I can see distinctly that they consider the fate of this college as sealed forever.  The situation of these professors is calculated to excite sympathy. I think the President would  gladly ac a professorship in the University. Campbell & Rogers would, I am sure, ju at an offer. If they were sure of their fixed salaries, they would be more tranquil. But there are now but 32 students —& really on the opening of the University, I doubt whether there will be a half dozen. The downfall of Wm & Mary seems near at hand: and as sinecures are incompatible with the genius of our government, these men of letters must  soon be turned adrift. I feel great sympathy for Smith & Campbell, & wish they could be provided for. They are both men of merit, having large families. Rogers has several sons: but he & they can make their way to other colleges. Semple has a judicial salary, & (poor man), in a short time will be disqualified by a cancer on his face. I know your liberal feelings to all men of letters; and if justice to the public (which is the polar star) will allow any thing to be done, it  should be done, in favor of these men. I merely mention the subject with the feelings it is calculated to excite, but make no definite proposition. I fear nothing can be done.I am dear Sir, ever faithfully yours,Jos: C: Cabell